PER CURIAM.
The appellant was found guilty of direct criminal contempt for violating an oral court order concerning the contents of his testimony when he took the stand as a defendant in an earlier criminal trial. Our review of the record reveals both that the oral order did not contain the requisite specificity, see Kranis v. Kranis, 313 So.2d 135 (Fla. 3d DCA 1975), and that there was insufficient indication of Herrera’s intent to violate the order. See Dudley v. State, 511 So.2d 1052 (Fla. 3d DCA 1987). Accordingly, the adjudication and sentence are reversed and the defendant is ordered discharged.
Rehearing is dispensed with. This decision shall take effect immediately.